Jackson, Chief Justice.
[Schaefer brought suit against the East Tennessee, Virginia and Georgia Railroad Company in the superior court of Butts county. The defendant filed an application to remove the case -to the circuit court of the United States, on the ground that it was a non-resident corporation. An affidavit of its superintendent, that he had reason to believe, and did believe, that the defendant would not bo able to obtain justice in the state court, was.made.- Bond also was tendered. The presiding judge ordered the case to be removed, and the plaintiff excepted.]